DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 5 and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding claim 14, the arrangement of the spring is not definite, since base claim 5 and claim 14 recite a first position, a second position, and a fourth position.  Is there a third position?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles et al. (8,771,296 or Nobles ‘296).  Nobles ‘296 discloses, at least in figures 3-14 and col. 5, line 62 to col. 8, line 64; a suture device comprising: an elongate body (118) having a longitudinal axis and opposite proximal and distal ends, the distal end being configured for insertion into a tissue wound and the proximal end being configured for operating the device,  a suture needle (106) connected with the elongate body at or near the distal end and movable relative to the elongate body in longitudinal direction along a needle trajectory having a suturing space ; a spreader (combination of 104, 126, and 130) connected with the elongate body at or near the distal end and configured to engage tissue (132A, 132B) to be sutured adjacent the needle trajectory and to provide a pulling force on the tissue to pull a portion of the tissue into the suturing space (as shown in fig. 11 and 12); wherein the spreader is configured to engage the tissue on opposite sides of the needle trajectory and to provide a pulling force on the tissue in a direction perpendicular to the needle trajectory; wherein the spreader is configured to engage opposite sides of a tissue wound and to urge these opposite sides away from each other (when the spreader releases the tissue, as shown in fig. 14); 4wherein at least a portion of the spreader is controllably outward movable relative to the longitudinal axis from a first configuration that is relatively narrow to a second, configuration that is relatively wide for engaging and urging the tissue; wherein the suture device comprises at least two suture needles (106); wherein the spreader is arranged to provide a pulling force on the tissue in a direction perpendicular to both needle trajectories; wherein the suture device comprises a needle holder (110 or 112) connected at or near the distal end to hold one or more suture needles each having a tip; a shroud (114 or 12) connected with the elongate body at or near the distal end , and movable relative to the elongate body , wherein the needle holder is at least partially movable with respect to the shroud between at least a protecting position; wherein at least the of the held by the needle holder shielded by the shroud (12), and a non- protecting position; wherein the one or more tips are unshielded by the shroud and the needles are movable relative to the elongate body along the needle trajectory through the suturing space , and wherein the shroud is spaced from the elongate body in the longitudinal direction to provide the 6 suturing space between the shroud and the elongate body (e.g., between 114 and 118, as shown in fig. 8); wherein the shroud is movable with respect to the elongate body for moving and/or deforming at least a portion of the spreader with respect to the elongate body; wherein the suture device comprises a driving portion (124) and the device is configured to cause the spreader  to engage the tissue and to pull a portion of the tissue into the suturing space by a driving action of the driving portion, and the driving portion acts on the shroud (I.e., driving portion 124 is movable relative to shroud 114); wherein the suture device comprises a relatively narrow waist (between 114 and 126, as shown in fig. 7B)and the suturing space is located in the waist; wherein at least a portion (130) of the spreader is deformable;  wherein the movable portion (130) of the spreader is resiliently movable; wherein the spreader is arranged perpendicular to a line through both suture spaces or a plane comprising both suture spaces; wherein the needle holder (112)  is connected at or near the distal end to hold the one or more suture needles such that the tip of each of the needles is directed in a proximal direction of the suture device (at retraction of the needles).
Nobles ‘296 further disclose a method of suturing tissue, comprising providing a suturing device comprising an elongate body (118) and a suture needle (106), the elongate body having a longitudinal axis and opposite proximal and distal ends, the distal end being configured for insertion into a tissue wound and the proximal end being configured for manual manipulation by a person's hand and the suture needle being connected with the elongate body at or near the distal end and movable relative to the elongate body in longitudinal direction along a needle trajectory passing a suturing space; engaging tissue (132A,132B) to be sutured on opposite sides of the needle trajectory and pulling a portion of the tissue into the suturing space , in particular, by pulling on the tissue in a direction perpendicular to the needle trajectory , and a penetrating the tissue with the suture needle in the suturing space by moving the suture needle relative to the elongate body along the needle trajectory; wherein the spreader is configured to provide the pulling force on the tissue perpendicular to the longitudinal axis. (as shown in fig. 11-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nobles ‘296 in view of Nobles et al. (10,624,629 or Nobles ‘629).  Nobles ‘296 disclose the invention substantially as claimed.  Nobles ‘296 disclose, at least in figures 3-14 and col. 5, line 62 to col.8, line 64; a suture device comprising an elongate body (114) having a longitudinal axis and opposite proximal and distal ends, the distal end being configured for insertion into a tissue wound and the proximal end being configured for manual manipulation by a person's hand; a suture needle (106) connected with the elongate body at or near the distal end and movable relative to the elongate body in longitudinal direction along a needle trajectory passing a suturing space; wherein the suture device comprises a driver (118) configured to urge at least a portion of the suture needle from a first position to a second position along a needle trajectory past a suturing space by a driving action of the driver. 
However, Nobles ‘296 does not explicitly disclose that the driver is a spring and the device is configured to urge at least a portion of the suture needle from a first position to a second position7 , wherein the device comprises a latch controllably movable between a first position and a second position and wherein the device is configured such that the spring is deformable to a first configuration in which the spring is tensioned compared to a relaxed state for the spring action and the spring can be maintained in the first configuration by the latch being in the first position, and such that by movement of the latch from the first to position to the second position the spring can be released for providing the spring action, at least partly relaxing to a second configuration; wherein the device is configured such that, in the device, the spring is arrangeable in a fourth configuration in which the spring is substantially relaxed compared to other use configurations and the spring is deformable to at8 least one of the first configuration in which the spring is at least partly tensioned compared to the fourth configuration; or  wherein the suture device comprises a spring and wherein the device is configured such that the spring is deformable to a third configuration in which the spring is further tensioned than in the first configuration, and wherein the device is configured to couple the spreader with the spring and cause the spreader to engage the tissue and to pull a portion of the tissue into the suturing space by a spring action of the spring relaxing from the third configuration to the second configuration.  
Nobles ‘629 teaches, at least in figure 117 and col. 39, line 22 to col. 40, line 5; a suturing device including a driver (combination of 918 and 912), wherein the driver includes a spring (912), wherein the device comprises a latch (908) controllably movable between a first position and a second position and wherein the device is configured such that the spring is deformable to a first configuration (a compressed configuration) in which the spring is tensioned compared to a relaxed state for the spring action and the spring can be maintained in the first configuration by the latch being in the first position, and such that by movement of the latch from the first position to the second position, the spring can be released for providing the spring action, at least partly relaxing to a second configuration; wherein the device is configured such that, in the device, the spring is arrangeable in a fourth configuration (e.g., a partially compressed configuration) in which the spring is substantially relaxed compared to other use configurations and the spring is deformable to 8the first configuration in which the spring is at least partly tensioned compared to the fourth configuration; or wherein the suture device comprises a spring (912) and wherein the device is configured such that the spring is deformable to a third configuration (another partially compressed configuration) in which the spring is further tensioned than in the first configuration, and wherein the device is configured to couple a pushrod (918) with the spring and cause the pushrod to move by a spring action of the spring relaxing from the third configuration to the second configuration (a relaxed configuration).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Nobles ‘629, to modify the driver of Nobles ‘296, so that it includes a spring and a latch.  Such modifications would allow the driver 118 to be moved to a first configuration for moving the needles to suture tissue and a second configuration for automatic retraction of the needles after deployment of sutures in tissue. 

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771